

	

		II

		109th CONGRESS

		1st Session

		S. 1194

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 8, 2005

			Mr. Obama introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To direct the Nuclear Regulatory Commission

		  to establish guidelines and procedures for tracking, controlling, and

		  accounting for individual spent fuel rods and segments.

	

	

		1.Short titleThis Act may be cited as the

			 Spent Nuclear Fuel Tracking and

			 Accountability Act .

		2.Spent fuel

			 rods

			(a)GuidelinesNot later than 260 days after the date of

			 enactment of this Act, the Nuclear Regulatory Commission shall

			 establish—

				(1)specific and uniform guidelines for

			 tracking, controlling, and accounting for individual spent fuel rods or

			 segments at nuclear power plants, including procedures for conducting physical

			 inventories; and

				(2)uniform inspection procedures to verify any

			 action taken by a nuclear power plant to implement those guidelines.

				(b)ReportNot later than 180 days after the date of

			 enactment of this Act, the Nuclear Regulatory Commission shall submit to

			 Congress a report describing the progress of the Nuclear Regulatory Commission

			 in establishing the guidelines under subsection (a).

			

